Citation Nr: 0924559	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-40 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for bilateral lower 
extremity varicosities with chronic venous insufficiency, 
including as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 
1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An RO hearing was held in December 2006.  

In July 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.      


FINDINGS OF FACT

1.  Hypertension was not manifested during active service or 
for many years thereafter, nor is it otherwise related to 
such service, including as secondary to the Veteran's 
service-connected diabetes mellitus.

2.  Bilateral lower extremity varicosities with chronic 
venous insufficiency was not manifested during active service 
or for many years thereafter, nor is it otherwise related to 
such service, including as secondary to the Veteran's 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be so presumed, including as secondary to 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103, 5103A 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  3.303, 3.307, 3.309, (2008); 38 C.F.R. § 3.310 (2005).

2.  Bilateral lower extremity varicosities with chronic 
venous insufficiency was not incurred in or aggravated by 
active service, including as secondary to service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008); 38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January and February 2004 and September 
2008, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the appellant to submit medical evidence relating the claimed 
disabilities to active service, including as secondary to 
service-connected diabetes mellitus, and noted other types of 
evidence the Veteran could submit in support of his claims.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for hypertension 
or for bilateral lower extremity varicosities with chronic 
venous insufficiency, each including as secondary to service-
connected diabetes mellitus.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service although the VA examinations 
did not address whether the disabilities on appeal were 
related directly to service.  A VA examination with nexus 
opinion is not required in order to make a final adjudication 
because the standards in McLendon are not met in this case. 
Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  
Given the absence of any competent evidence of the claimed 
disabilities until many years after service, any opinion 
obtained at this point would be no more than speculative in 
nature.  See 38 C.F.R. § 3.102 (2008) (stating that a finding 
of service connection may not be based on a resort to 
speculation or even remote possibility).  Absent such 
evidence, the Board finds it unnecessary to require the 
Veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of these disabilities in service.  In summary, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA. 

Analysis

The Veteran contends that his hypertension and bilateral 
lower extremity varicosities with chronic venous 
insufficiency are related to active service, including as 
secondary to his service-connected diabetes mellitus.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.   

The Veteran's service treatment records do not show any 
treatment for  hypertension or bilateral lower extremity 
varicosities with chronic venous insufficiency resulting in 
stasis dermatitis.  The only treatment records concerning the 
lower extremities pertain to an ingrown toenail of the right 
great toe.  A January 1973 service examination prior to 
discharge showed that the Veteran's blood pressure was 132 
over 86.  The examination report was silent with respect to 
any findings of hypertension.  Moreover, the Veteran's lower 
extremities were evaluated as clinically normal.  

Private treatment records from A.R., M.D. from 1997 to 2002 
primarily showed treatment for other disabilities.  The 
records are silent with respect to the Veteran's bilateral 
lower extremity varicosities with chronic venous 
insufficiency resulting in stasis dermatitis.  Further, an 
October 1997 record stated that the there was no evidence of 
glucose problems.  Significantly, a July 2001 record noted 
that there was no history of hypertension.  A January 2002 
record indicated, however, that it was felt that the Veteran 
had diabetes mellitus, type II.  Nevertheless, his blood 
pressure was 110/70.  Moreover, private treatment records 
from Baptist Health System from 1999 to 2002 primarily showed 
treatment for cellulitis of the leg.  

A January 2003 VA examination for diabetes mellitus noted a 
diagnosis of diabetes mellitus since October 2000.  His blood 
pressure was 128/80, 126/80 and 120/82. The examination 
report was silent with respect to findings of hypertension or 
bilateral lower extremity varicosities with chronic venous 
insufficiency resulting in stasis dermatitis.  

VA treatment records from May 2003 to December 2007 showed 
continuing treatment for hypertension and bilateral lower 
extremity varicosities with chronic venous insufficiency 
resulting in stasis dermatitis.  However, importantly, the 
records are silent with respect to any opinion as to 
etiology.  

The Veteran was afforded a VA examination in February 2004.  
The claims file was reviewed.  The diagnoses were morbid 
obesity; diabetes mellitus, type II; mild hypertension, 
secondary to obesity; and lower extremity varicosities with 
stasis edema and stasis dermatitis with cellulitis in the 
past.  The examiner opined that the Veteran's lower extremity 
disability was not at least as likely as not secondary to 
diabetes, but was at least as likely as not secondary to 
obesity.  The chronic venous insufficiency with his 
varicosities resulted in dermatitis and cellulitis, but did 
not have anything to do with hypertension.  The examiner also 
opined that the Veteran's cellulitis was due to morbid 
obesity and venous insufficiency.  While the examiner found 
that the Veteran's hypertension and bilateral lower extremity 
varicosities with chronic venous insufficiency resulting in 
stasis dermatitis were not directly related to the Veteran's 
diabetes, he did not offer an opinion as to whether these had 
been aggravated by his service-connected diabetes mellitus, 
type II.  

The Veteran testified at a personal RO hearing in December 
2006 that his doctor told him that his hypertension and 
diabetes were connected.  At the time, he also appeared 
indicate that his bilateral leg disabilities were some how 
related to feet problems he had in service, specifically 
jungle rot.  

The Veteran was afforded another VA examination in December 
2007.  The claims file was reviewed.  The examiner noted that 
the Veteran had elevated blood glucose level during a 
hospitalization in April 1999, and received a confirmed 
diagnosis of diabetes mellitus in January 2002.  He had 
recurrent cellulitis in the left lower extremity since the 
mid to late 1990s.  The Veteran had a long history of both 
obesity and onychomycosis of the toenails and fungal 
infection of feet, which was felt to be contributing to the 
recurrent cellulitis.  He was diagnosed with hypertension in 
April 2003.  The examiner also noted that the Veteran had a 
long history of varicosities in both lower extremities 
associated with stasis dermatitis.  The examiner diagnosed 
the Veteran with essential hypertension and determined that 
since there was no evidence of renal dysfunction, the 
Veteran's hypertension was not caused by or a result of his 
service-connected diabetes.  

The Veteran was afforded a VA examination in September 2008.  
The claims file was reviewed.  The Veteran stated that he was 
diagnosed with diabetes mellitus, type II, and on a routine 
examination, it was noted that he had hypertension.  After 
thoroughly examining the Veteran, the examiner diagnosed him 
with essential hypertension and determined that the Veteran's 
hypertension was less as likely as not (less than 50 percent 
probability) cause by or aggravated by diabetes mellitus.  As 
there was no evidence of any renal affectation by his 
diabetes, there was just as likely as not no association 
(causative or aggravating) between the diabetes and the 
hypertension.  The hypertension was therefore "essential."  

The examiner also found in September 2008 that the Veteran's 
bilateral extremity varicosities with chronic venous 
insufficiency was less likely as not (less than 50 percent 
probability) caused by or a result of diabetes mellitus, type 
II.  The examiner concluded that varicose veins were 
generally not secondary to or aggravated by diabetes.  
Obesity was a well documented risk factor for varicose veins, 
and given the Veteran's present weight of 349 pounds with a 
height of 66 inches, the obesity was more likely than not the 
main etiology of his varicose veins, and associated venous 
insufficiency and stasis dermatitis.  Of note, the Veteran 
stated that at the time of his diagnosis of diabetes, he 
weighted approximately 30 pounds less than at present, which 
further supports the obesity as being the more likely than 
not causative factor.  He also stated that with respect to 
the question of aggravation, it was less likely than not that 
the diabetes was an aggravating factor for the venous 
condition.  Diabetes was a known aggravating factor for 
venous stasis ulcers due to microvascular effects and 
decreased ability to fight infection associated with 
diabetes.  The Veteran had no history of any lower extremity 
ulcers.  The Veteran did have a history of lower extremity 
cellulitis, which was more likely than not unrelated to the 
varicose veins and related conditions given the lack of 
history of venous stasis ulcers, which could give a rise to 
secondary infection that was aggravated by the diabetes.  The 
varicose veins and increased pigmentation of the overlying 
skin (venous stasis dermatitis) was more likely than not not 
related to this pathophysiology, and, therefore, was less 
likely than not that the diabetes was an aggravating factor 
for the claimed venous condition.   

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
hypertension and for bilateral lower extremity varicosities 
with chronic venous insufficiency, each including as 
secondary to service-connected diabetes mellitus.  It appears 
that the Veteran's primary contention is that his 
hypertension and bilateral lower extremity varicosities with 
chronic venous insufficiency are due to his service-connected 
diabetes mellitus.  When determining entitlement to service 
connection, however, the Veterans Court has held that all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  Service connection is not warranted for 
either hypertension or bilateral lower extremity varicosities 
with chronic venous insufficiency on a direct service 
connection basis.  There is no evidence of hypertension or 
bilateral lower extremity varicosities with chronic venous 
insufficiency in active service.  There also is no evidence 
of hypertension within the first post-service year; thus, 
service connection for hypertension on a presumptive service 
connection basis also is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.  The first post service medical evidence of 
record of either of the Veteran's claimed disabilities is 
dated from 1997.  Because the first medical evidence of 
hypertension and bilateral lower extremity varicosities with 
chronic venous insufficiency is dated many years after the 
Veteran's discharge from service in 1973, there is no 
supporting evidence of a continuity of pertinent 
symptomatology since service to suggest a direct link between 
hypertension or bilateral lower extremity varicosities and 
active service.  

Given the VA medical examiners' opinions that the Veteran's 
hypertension and bilateral lower extremity varicosities with 
chronic venous insufficiency are not caused by or aggravated 
by his service-connected diabetes mellitus and there is no 
contrary medical evidence, the Board also finds that service 
connection for hypertension and bilateral lower extremity 
varicosities with chronic venous insufficiency is not 
warranted on a secondary service connection basis.

The Board acknowledges the Veteran's statements and hearing 
testimony that his hypertension and bilateral lower extremity 
varicosities with chronic venous insufficiency are due to his 
service-connected diabetes mellitus.  In his hearing 
testimony, the Veteran appeared to suggest a link between his 
bilateral lower extremity varicosities and feet problems he 
had in service.  Importantly, the only foot problem 
documented in service was an ingrown toenail.  

Medical evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Nevertheless, lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  The Veteran has not 
demonstrated, however, that he has the expertise required to 
diagnose hypertension or bilateral lower extremity 
varicosities with chronic venous insufficiency or offer an 
opinion regarding any causal relationship to active service 
or his service-connected diabetes mellitus.  Again, there is 
no documentation of any injury or findings with respect to 
these disabilities in service.  While the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence of record, 
specifically, the service treatment records and the VA 
examinations.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, is 
denied.

Entitlement to service connection for bilateral lower 
extremity varicosities with chronic venous insufficiency, 
including as secondary to service-connected diabetes 
mellitus, is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


